DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (US 2018/0130718 A1) in view of Jiang (US 7,012,811 B1).

Regarding Claim 1, Kawazu discloses a composite wiring board (Fig 8, 1) comprising: a terminal substrate (4), the terminal substrate (4) including an insulation ceramic layer (5; [0030]) having a terminal surface (upper surface of 4) having an edge (left edge of 4 in Fig 8), an opposite surface (lower surface of 4 as seen in Fig 4) on an opposite side of the terminal surface, and a side surface (lateral side of 4, better seen in Fig 1) connecting the edge of the terminal surface and the opposite surface to each other, and a signal terminal (6; [0030]) disposed on the terminal surface of the insulation ceramic layer (5); and a flexible substrate (101; [0077]), the flexible substrate (101) including an insulation resin layer (102) having a first surface (lower surface of 102 in Fig 8) facing the terminal surface of the insulation ceramic layer (5), and a second surface (upper surface of 102 in Fig 8) on an opposite side of the first surface, a first signal pad (103) disposed on the first surface of the insulation resin layer, and joined ([0077]) to the signal terminal (6) of the terminal substrate (4).
Kawazu does not disclose a first penetration conductive part penetrating the insulation resin layer from the first signal pad so as to extend to the second surface of the insulation resin layer, a first signal line connected to the first signal pad through the first penetration conductive part, and disposed on the second surface of the insulation resin layer, a second penetration conductive part penetrating the insulation resin layer from the first signal line so as to extend to the first surface of the insulation resin layer, a second signal line connected to the first signal line through the second penetration conductive part, and disposed on the first surface of the insulation resin layer so as to be separated away from the first signal pad, a third penetration conductive part penetrating the insulation resin layer from the second signal line so as to extend to the second surface of the insulation resin layer, and a second signal pad connected to the second signal line through the third penetration conductive part, and disposed on the second surface of insulation resin layer so as to be separated away from the first signal line.
Jiang teaches of a wiring board (Fig 1,4,5) comprising: a substrate (60; Column 4, lines 26-40), the substrate (60) including an insulation resin layer (Column 4, lines 26-40) having a first surface (100), and a second surface (102) on an opposite side of the first surface, a first signal pad (40; “terminal”; Column 2, lines 45-63) disposed on the first surface (100; “origination and termination locations could be situated on different surfaces 100,102”; Column 5, lines 1-7) of the insulation resin layer, a first penetration conductive part (12c; Column 4, lines 13-60) penetrating the insulation resin layer (60) from the first signal pad (40) so as to extend to the second surface (102) of the insulation resin layer, a first signal line (12b) connected to the first signal pad through the first penetration conductive part (12c), and disposed on the second surface (102) of the insulation resin layer, a second penetration conductive part (12c) penetrating the insulation resin layer from the first signal line (12b) so as to extend to the first surface (100) of the insulation resin layer, a second signal line (12a) connected to the first signal line (12b) through the second penetration conductive part (12c), and disposed on the first surface (100) of the insulation resin layer so as to be separated away from the first signal pad (40), a third penetration conductive part (12c) penetrating the insulation resin layer from the second signal line (12a) so as to extend to the second surface (102) of the insulation resin layer, and a second signal pad (50; “terminal”; Column 2, lines 45-63) connected to the second signal line (12a) through the third penetration conductive part (12c), and disposed on the second surface (100; “origination and termination locations could be situated on different surfaces 100,102”; Column 5, lines 1-7) of insulation resin layer so as to be separated away from the first signal line (12b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Kawazu, comprising a first penetration conductive part penetrating the insulation resin layer from the first signal pad so as to extend to the second surface of the insulation resin layer, a first signal line connected to the first signal pad through the first penetration conductive part, and disposed on the second surface of the insulation resin layer, a second penetration conductive part penetrating the insulation resin layer from the first signal line so as to extend to the first surface of the insulation resin layer, a second signal line connected to the first signal line through the second penetration conductive part, and disposed on the first surface of the insulation resin layer so as to be separated away from the first signal pad, a third penetration conductive part penetrating the insulation resin layer from the second signal line so as to extend to the second surface of the insulation resin layer, and a second signal pad connected to the second signal line through the third penetration conductive part, and disposed on the second surface of insulation resin layer so as to be separated away from the first signal line as taught by Jiang, in order to reduce timing skew or signal arrival time, eliminate timing skew, minimize costs, route signals for minimum distances, connect front and rear surfaces, provide high speed and high density patterns (Jiang, Column 1, lines 13-51, Column 3, lines 2-6,55-60,Column 6, lines 1-10).

Regarding Claim 2, Kawazu further discloses the composite wiring board (Fig 8,1,2), further comprising a resin adhesive agent (106; [0077]) connecting the flexible substrate (101) and the side surface of the insulation ceramic layer (4,5) to each other.

Regarding Claim 6, Kawazu further discloses a package (Fig 8,1,2) comprising: the composite wiring board; and a frame part (3) constituting a space (about 2a) for accommodating an electronic component (15), together with the terminal substrate (4).

Regarding Claim 7, Kawazu further discloses the package (Fig 8,1,2), further comprising a base plate (2) for supporting the electronic component (15), the base plate facing the opposite surface (lower surface of 4 in Fig 8) of the terminal substrate.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (US 2018/0130718 A1) in view of Jiang (US 7,012,811 B1) as applied to claim 1 above and further in view of Kato (US 2015/0022288 A1).

Regarding Claim 3, Kawazu in view of Jiang teaches the limitations of the preceding claim and Kawazu further teaches the composite wiring board (Fig 8,1,2), wherein the terminal substrate includes a ground terminal (7; [0061]; better seen in Fig 1-2) disposed on the terminal surface of the insulation ceramic layer (5), and the flexible substrate (101) includes, and joined to the ground terminal of the terminal substrate, and a (second) ground pattern (104) disposed on the second surface (upper surface of 101) of the insulation resin layer.
Kawazu does not teach the flexible substrate includes a first ground pattern disposed on the first surface of the insulation resin layer, and a second ground pattern electrically connected to the first ground pattern.
Kato teaches of flexible substrate (Fig 1-3) includes a first ground pattern (22) disposed on a first surface (upper surface) of an insulation resin layer (18), and a second ground pattern (24) disposed on a second surface (lower surface) of the insulation resin layer (18), and electrically connected (b3-b6; [0050-0055]) to the first ground pattern.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Kawazu in view of Jiang, comprising a first ground pattern disposed on the first surface of the insulation resin layer, and a second ground pattern electrically connected to the first ground pattern as taught by Kato, in order to minimize noise, minimize differences in characteristic impedance, minimize parasitic impedance, minimize capacitance, and provide grounding for high-frequencies (Kato, [0001-0011]).


Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (US 2018/0130718 A1) in view of Jiang (US 7,012,811 B1) as applied to claim 7 above and further in view of Chambers (US 6,040,624).

Regarding Claim 8, Kawazu in view of Jiang teaches the limitations of the preceding claim and Kawazu further teaches an electronic device (Fig 8,1,2) comprising: the package; the electronic component (15) supported by the base plate (2) of the package, and electrically connected ([0070]) to the signal terminal (6) of the package; and second signal pad (as taught by Jiang) of the package.
	Kawazu does not teach a circuit substrate including a circuit joined to the second signal pad of the package.
	Chambers teaches of a circuit substrate (Fig 2,3;14 ) including a circuit (42) joined to signal pad (38) of a package.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Kawazu in view of Jiang, comprising a circuit substrate including a circuit joined to the second signal pad of the package as taught by Chambers, in order to provide interconnections between electrical components, minimize area of components on substrates, and extend a substrate to other components like a heat sink (Chambers, Column 2, lines 9-20, Column 4, lines 30-52).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Though not used in this reference, close prior art references that could be used as part of 103 Rejection(s) include: Poux (US 2007/0090852 A1) which teaches of a substrate including an insulation resin layer having a first surface, and a second surface on an opposite side of the first surface, a first penetration conductive part (7.1) penetrating the insulation resin layer from the first signal pad (16) so as to extend to the second surface of the insulation resin layer, a first signal line (14) connected to the first signal pad through the first penetration conductive part, and disposed on the second surface of the insulation resin layer, a second penetration conductive part (7.2) penetrating the insulation resin layer from the first signal line so as to extend to the first surface of the insulation resin layer, a second signal line (13) connected to the first signal line through the second penetration conductive part, and disposed on the first surface of the insulation resin layer so as to be separated away from the first signal pad, a third penetration conductive part (7.3) penetrating the insulation resin layer from the second signal line so as to extend to the second surface of the insulation resin layer, and a second signal pad (22) connected to the second signal line through the third penetration conductive part, that provides testing locations and Konishi (US 6,861,899 B2) that also teaches of first and second pads (32,at T1) and multiple penetration conductive parts (57) and interconnecting multiple signal lines (56) on opposite surfaces in order to minimize noise (Column 4, lines 19-27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896